Opinion by
Mr. Justice Brown,
The respondents admit that, under the canons and laws of the Roman Catholic Church, the complainants — the archbishop of the Diocese of Philadelphia and the priest sent by him to St. George’s Lithuanian Roman Catholic Church of Shenandoah — are vested with the control and authority which they claim; and this control, as the court below properly held, extends to “everything relating to the congregation, whether it concerns property, spiritual matters, financial affairs, parochial schools or any other question which goes to the government of the parish.” But when rights of property are in question, the civil courts will inquire whether the organic rules and forms of proceeding prescribed by the ecclesiastical body have been followed; and, if followed, whether they are in conflict with the law of the land: O’Hara v. Stack, 90 Pa. 477. So far as the canons of the church are in conflict with the law of the land, they must yield to the latter; but, when they do not so conflict, they must prevail. No question arises on these appeals as to the title to church property or its transmission, and the complainants below justly contend on their appeal that Mazaika v. Krauczunas, 229 Pa. 47, and 233 Pa. 138, have, little or no bearing on the questions raised. What we áre to determine is whether the court below correctly applied the law of the church as to Some matters and the law of the land as to others.
The eighth legal conclusion of the learned chancellor, not assigned as error, is that “the custom of collecting ten cents at the portals of the church is in conflict with the laws of the Church of Rome.” The right to make such a collection is not given by any law of the land, and the law of-the church is, therefore,, supreme. Another-legal conclusion which has not been assigned as error is that, under the laws of the church, the priest *489or rector has the sole and exclusive right to say who shall be buried in the cemetery belonging to the congregation. No law of the land conflicts with this, and we, therefore, dismiss, without further comment, the complaint of the respondents of so much of the decree as enjoins them from taking up the collection at the portals of the church and from interfering with the priest in the issuing of permits for the burial of the dead in the cemetery. In support of the balance of the decree the learned chancellor said, inter alia: “There can be no question, under the act of assembly itself and under these two decisions of the Supreme Court (Krauczunas v. Hoban, 221 Pa. 213, and Mazaika v. Krauczunas, 229 Pa. 47), that the congregation has absolute control of the real property of the church. As said by the Supreme Court in Krauczunas v. Hoban, supra: ‘This legislation in most unequivocal terms confirms to every religious society, incorporated or unincorporated, the absolute ownership of its property, subject only to the condition that it shall not divert it from the uses and purposes and trusts to which it may have been lawfully dedicated.’ And, as is said in Mazaika v. Krauczunas, supra, ‘The ownership of the church property is in the congregation, to do with it as it pleases, except that it may not divert it from the uses with which it is impressed.’ How could the congregation have absolute ownership of its property unless it had the disposal of the moneys arising to care for that property within its own control? If the contention of the plaintiff is correct, and he has the absolute disposition of all the moneys collected in this church, the absolute ownership of the property would be of no avail to the congregation, for where could they secure the money, under those circumstances, to repair, to light, to heat and to do all the acts necessary to keep this property in perfect condition and to provide for its maintenance? ......If the congregation has the absolute ownership of the property, it necessarily flows from this ownership *490that they must have the money arising for its maintenance under their control and supervision, else the vesting of the absolute ownership of the property in the congregation would be vain. There can "be only one conclusion to this contention, and that is, in pursuance of this act of assembly and the authoritative decisions of the Supreme Court, as above quoted, the absolute ownership of the property of St. George’s Lithuanian Roman Catholic Church of Shenandoah is in the congregation, subject to their control; and this, of necessity, gives to them the right of control of the moneys arising out of the congregation for the maintenance of the property of the church. All other moneys arising from any source whatsoever, in the present controversy, belong to the priest for his disposition, for, as quoted above, the law of the church governs and over it we have no control whatever except where it is' in conflict with the law of the land; and, therefore, we can order no disposition of any moneys, or control any of the decrees of the church other than those which are in conflict with the law of the land.” While all that is said in the foregoing as to the congregation’s control and ownership of the real estate of the church is correct, we cannot concur in that portion of it which led to the decree limiting the right of the respondents to retain from the revenues received by them only such sum or sums as may “be necessary for the maintenance, the control and ownership of the church property and for the proper enjoyment and use of the same.”
The seventh finding of fact, not assigned as error, is as follows: “The regular sources of the congregation’s revenue consisted of annual dues paid by each male member; full membership dues of $21.25, which were paid by each male member who wished to become a full member; a collection of ten cents made at the door of the church, from each male member of the congregation entering the church on Sabbath days, excepting full members, old men, cripples, sickly persons and Lithu*491anians, who had not been in the parish over three months; plate collections taken inside of the church; rentals for the use of the rooms in the basement of the church, wherein societies composed only of members of the congregation meet; and moneys received for cemetery lots and burial permits; all of which revenues were put into the treasury of the church and were disbursed for such purposes, upon orders or checks signed by the rector and two officers, or signed by three officers of the congregation. The accounts of the treasurer have been regularly audited, and the present treasurer is under bond in the sum of ten thousand dollars.”
Legislation has placed in the lay members of the congregation of St. George’s Lithuanian Roman Catholic Church of Shenandoah the ownership of the church property, and that ownership necessarily carries with it the right to receive and control, for church purposes, the revenues derived from the church properties. The other revenues set forth in the above findings are paid by the members of the congregation for pious uses, and are, therefore, to be turned over to the priest, for the law of the church gives him control of them, and no law of the land takes it from him. The appeal of the respondents must be sustained in part. That of the complainants is dismissed, and the decree is now modified by ordering, adjudging and decreeing that the defendants be perpetually restrained from taking up the collection at the portals of the ,church of St. George’s Lithuanian Roman Catholic Church of Shenandoah; that they be perpetually restrained from interfering with the priest of said church in issuing permits for the burial of the dead in the cemeteries belonging to the said church; that the moneys arising from the sale of lots in said cemeteries and for the purchase of permits of burial therein, together with the rentals for the use of the rooms in the basement of the church wherein societies composed only of members of the congregation meet, be paid to the treasurer of the congregation of the *492church; that there be an accounting between the plaintiffs and defendants of all moneys received by them or either of them from the inception of this suit to the date of this decree, and, upon such accounting, all moneys heretofore received from the sale of lots in the said cemeteries and for the purchase of permits for burial therein, together with all moneys received as rentals for the use of the rooms in the basement of the church wherein societies composed only of members of the congregation meet, are to be paid to the treasurer of the said church for church purposes, and all moneys received from other sources are to be paid to the complainant, Rev. A. J. Kaminski, or his successor in office, the costs below and on this appeal to be paid out of the funds of the church in the hands of its treasurer.